                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 1 of 23 Page ID #:272



                                  1   WILSHIRE LAW FIRM
                                      THIAGO COELHO, State Bar No. 324715
                                  2   thiago@wilshirelawfirm.com
                                  3   ROBERT DART, State Bar No. 264060
                                      rdart@wilshirelawfirm.com
                                  4   CINELA AZIZ, State Bar No. 318192
                                  5   cinela@wilshirelawfirm.com
                                      3055 Wilshire Blvd., 12th Floor
                                  6   Los Angeles, California 90010
                                  7   Tel: (213) 381-9988
                                      Fax: (213) 381-9989
                                  8
                                  9   Attorneys for Plaintiff Joseph Mier
                                      and the Putative Class
                                 10
                                 11
                                                          UNITED STATES DISTRICT COURT
                                 12
                                          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   JOSEPH MIER, individually and on CASE NO.: 8:20-cv-01979-DOC-ADS
                                      behalf of all others similarly situated,
                                 15
                                 16                      Plaintiffs,        PLAINTIFF JOSEPH MIER’S
                                                                            OPPOSITION TO VI-JON, LLC’S
                                 17         vs.                             MOTION TO INTERVENE
                                 18
                                      CVS HEALTH, a Rhode Island Hearing:
                                 19   Corporation; and Does 1 to 100, Date: November 23, 2020
                                 20   inclusive,                      Time: 8:30 a.m.
                                                                      Courtroom: 9D
                                 21                   Defendant.      Judge: Hon. David O. Carter
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 2 of 23 Page ID #:273



                                  1                                       TABLE OF CONTENTS
                                      Headings                                                                                      Page(s)
                                  2
                                  3   I.     INTRODUCTION .................................................................................... 1
                                      II.    STATEMENT OF FACTS......................................................................... 2
                                  4
                                      III.   ARGUMENT ............................................................................................. 4
                                  5          A. VI-JON’S MOTION SHOULD BE DENIED BECAUSE VI-JON
                                  6             FAILED TO MEET AND CONFER ...................................................... 4
                                             B. VI-JON FAILED TO SATISFY THE REQUIREMENTS FOR
                                  7
                                                INTERVENTION AS OF RIGHT.......................................................... 5
                                  8
                                                     1.Vi-Jon May Not Intervene as of Right Because It Has Not Defined
                                  9                  a Significant Protectable Interest Relating to the property or
                                 10                  Transaction that is the Subject of the Action ..................................... 6
                                 11                          a) Vi-Jon’s Allegation that it Designed the Product Labeling
                                 12                          Should Not Be Afforded the Presumption of Truth ................... 7
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                          b) Vi-Jon Does Not Have an Interest in Claims Related Solely
                                 14                          to Product Labeling .................................................................. 8

                                 15                  2. Vi-Jon May Not Intervene as of Right Because the Disposition of
                                                     the Action Will Not, as a Practical matter, Impair or Impede Its
                                 16
                                                     Ability to Protect Its Interest.............................................................. 9
                                 17
                                                     3. Vi-Jon May Not Intervene as of Right Because Its Interests Are
                                 18
                                                     Adequately Represented by CVS and Vi-Jon Has Not Rebutted the
                                 19                  Presumption of Adequate Representation ........................................ 10
                                 20          C. PERMISSIVE INTERVENTION SHOULD BE DENIED .................. 14
                                 21                  1. Vi-Jon’s Defense and the Main Action Do Not Involve a Common
                                 22                  Question of Law or Fact .................................................................. 15
                                 23                  2. Allowing the Intervention Will Unduly Delay and Prejudice the
                                 24                  Adjudication of Plaintiff’s Rights .................................................... 17
                                 25   IV.    CONCLUSION ......................................................................................... 18
                                 26
                                 27
                                 28
                                                                                            i
                                                                             TABLE OF CONTENTS
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 3 of 23 Page ID #:274



                                  1
                                                                          TABLE OF AUTHORITIES
                                  2   Cases                                                                                                       Page(s)
                                  3
                                       Ancora Techs., Inc. v. Toshiba Am. Info. Sys., Inc., No.
                                  4      SACV080626AGMLGX, 2008 WL 4326788 (C.D. Cal. Sept. 22, 2008) .....9
                                  5    Arakaki v. Cayetano, 324 F.3d 1078 (9th Cir. 2003), as amended (May 13,
                                  6       2003) .......................................................................................................... 10
                                  7    Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................... 7, 8
                                  8    Beauregard, Inc. v. Sword Services LLC, 107 F3d 351 (5th Cir. 1997) ........... 15
                                  9    Bell Atlantic v. Twombly, 550 U.S. 544 (2007) .............................................. 7, 8
                                 10    California v. Tahoe Reg'l Planning Agency, 792 F.2d 775 (9th Cir. 1986) ...... 10
                                 11    California ex rel. Van de Kamp v. Tahoe Reg'l Planning Agency, 792 F.2d
                                 12       779 (9th Cir. 1986) .................................................................................. 5, 6
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893 (9th
                                 14       Cir. 2011) ................................................................................................... 13

                                 15    City of Chicago v. Federal Emergency Mgmt. Agency, 660 F3d 980 (7th Cir.
                                          2011) ......................................................................................................... 14
                                 16
                                       Coffey v. Commissioner of Internal Revenue, 663 F3d 947 (8th Cir. 2011) ...... 14
                                 17
                                       Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 974 F2d 450
                                 18
                                          (4th Cir. 1992) ............................................................................................ 15
                                 19
                                       County of Fresno v. Andrus, 622 F.2d 436 (9th Cir.1980)........................ 6, 7, 10
                                 20
                                       Davis v. First S. Baptist Church of Buena Park, Inc., No.
                                 21      819CV00093JVSKESX, 2019 WL 4228378 (C.D. Cal. July 19, 2019),
                                 22      review denied, No. SACV190093JVSKESX, 2019 WL 8013416 (C.D.
                                         Cal. Sept. 9, 2019) ........................................................................................4
                                 23
                                       Department of Fair Employment & Housing v. Lucent Technologies, Inc. 642
                                 24
                                         F3d 728 (9th Cir. 2011) ............................................................................. 15
                                 25
                                       Donnelly v. Glickman, 159 F.3d 405 (9th Cir. 1998) .......................... 5, 6, 13, 14
                                 26
                                       Fuel Indus., Inc. v. Fuel, LLC, No. 2:14-CV-09794-ODW-SH, 2015 WL
                                 27      4241395 (C.D. Cal. July 13, 2015)................................................................4
                                 28
                                                                                                ii
                                                                               TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 4 of 23 Page ID #:275



                                  1   Greene v. United States, 996 F.2d 973 (9th Cir.1993) ........................................7

                                  2   Hardin v. Jackson, 600 F. Supp. 2d 13, 16 (D.D.C. 2009) ............................... 12

                                  3   Hernandez v. Select Portfolio, Inc., No. CV 15-01896 MMM (AJWx), 2015
                                        WL 3914741 (C.D. Cal. June 25, 2015) ........................................................8
                                  4
                                      League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297 (9th Cir. 1997)....
                                  5
                                           ..................................................................................................... 1, 6, 10, 11
                                  6
                                  7   LG Elecs. Inc. v. Q-Lity Computer Inc., 211 F.R.D. 360 (N.D. Cal. 2002) ... 9, 10

                                  8   Mavrix Photographs LLC v. Live Journal, Inc., No.
                                        SACV1300517CJCJPRX, 2014 WL 12587038 (C.D. Cal. July 22, 2014) ....4
                                  9
                                      McHenry v. Commissioner of Internal Revenue, 677 F3d 214 (4th Cir. 2012) .14
                                 10
                                      Monolithic Power Sys., Inc. v. O2 Micro Int'l Ltd., No. C 07-2363 CW, 2008
                                 11
                                        WL 3266647 (N.D. Cal. Aug. 6, 2008) .........................................................9
                                 12
                                      Moosehead San. Dist. V. S.G. Phillips Corp., 610 F.2d 49 (1st Cir. 1979) ....... 10
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      New York News, Inc. v. Kheel, 972 F2d 482 (2nd Cir. 1992) ........................... 14
                                 14
                                      Nooksack Indian Tribe v. Zinke, 321 F.R.D. 377 (W.D. Wash. 2017) .............. 14
                                 15
                                      Perry v. Proposition 8 Official Proponents, 587 F.3d 947 (9th Cir. 2009) ..... 5, 6
                                 16
                                      Prete v. Bradbury, 438 F.3d 949 (9th Cir. 2006) ................................................5
                                 17
                                 18   RePET, Inc. v. Zhao, No. EDCV152315VAPSPX, 2016 WL 11634745 (C.D.
                                        Cal. Sept. 2, 2016) ........................................................................................8
                                 19
                                      R & G Mortg. Corp. v. Federal Home Loan Mortg. Corp., 584 F3d 1 (1st Cir.
                                 20      2009) ......................................................................................................... 14
                                 21   S. California Edison Co. v. Lynch, 307 F.3d 794 (9th Cir.), modified, 307
                                 22      F.3d 943 (9th Cir. 2002) ....................................................................... 5, 6, 7
                                 23   S. California Edison Co. v. Peevey, 31 Cal. 4th 781 (2003) ...............................5
                                 24   Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525 (9th Cir. 1983)...................... 10
                                 25   Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326 (9th Cir.1977) ........... 14
                                 26   Stallworth v. Monsanto Co., 558 F2d 257 (5th Cir. 1977) ............................... 14
                                 27   Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810 (9th Cir. 2001) .... 12-13
                                 28
                                                                                              iii
                                                                             TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 5 of 23 Page ID #:276



                                  1    Trbovich v. United Mine Workers of Am., 404 U.S. 528 (1972) ....................... 12

                                  2    United States v. City of Detroit, 712 F.3d 925 (6th Cir. 2013)........................ 7, 8

                                  3    United States v. City of Los Angeles, 288 F.3d 391 (9th Cir. 2002) ...................5
                                  4    United States v. Ritchie Special Credit Investments, Ltd., 620 F.3d 824 (8th
                                         Cir. 2010) ................................................................................................... 13
                                  5
                                      Statutes
                                  6
                                  7    29 U.S.C. § 482(b) ........................................................................................... 12

                                  8    Cal. Bus. & Prof. Code § 17500 et seq. ..............................................................2

                                  9    Cal. Bus. & Prof. Code § 17200 et seq. ..............................................................2
                                 10   Other Authorities
                                 11    7C Wright, Miller & Kane, § 1909 (1986) ................................................. 10, 11
                                 12    Federal Rules of Civil Procedure Rule 24 ............................................ 10, 14, 15
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    Federal Rules of Civil Procedure Rule 8 ........................................................ 7, 8
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                              iv
                                                                              TABLE OF AUTHORITIES
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 6 of 23 Page ID #:277



                                  1               MEMORANDUM OF POINTS AND AUTHORITIES
                                  2   I.    INTRODUCTION
                                  3         Applicant Vi-Jon, LLC (“Vi-Jon”) cannot intervene in this case because its
                                  4   interests are completely represented by Defendant CVS Health (“CVS” or
                                  5   “Defendant”). CVS has been actively litigating against Plaintiff since Plaintiff filed
                                  6   his Complaint on May 26, 2020, including filing a Motion to Dismiss Plaintiff’s
                                  7   Complaint, which is set to be heard on November 23, 2020.               (Dkt. No. 8.)
                                  8   Nevertheless, Vi-Jon attempts to intervene in this lawsuit, despite failing to meet its
                                  9   burden of establishing intervention by right or permissive intervention. By Vi-Jon’s
                                 10   own admission, “Vi-Jon’s defenses in this case will be identical to CVS’s
                                 11   defenses[.]” (Dkt. No. 12-1, Memorandum of Points and Authorities in Support of
                                 12   Vi-Jon, LLC’s Motion to Intervene [“MPA”], 11:4-9.) Further, CVS has already
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   tendered its defense to Vi-Jon, Vi-Jon has accepted, and both parties are represented
                                 14   by the same counsel. (Id., 7:14-15.) As such, Vi-Jon cannot show that CVS would
                                 15   not adequately represent its interests. Applicants seeking to intervene as of right
                                 16   must show that their interests are not represented by one of the parties to the
                                 17   litigation. League of United Latin American Citizens v. Wilson, 131 F.3d 1297,
                                 18   1307 (9th Cir. 1997). Vi-Jon has not and cannot make that showing. For this
                                 19   reason, Vi-Jon’s Motion to Intervene should be denied.
                                 20         Vi-Jon’s motion fails for other reasons too. Vi-Jon, a manufacturer, has made
                                 21   contradictory statements regarding its involvement, if any, in the design and/or
                                 22   approval of labels for the products it manufactures. Given these contradictions,
                                 23   these statements cannot be afforded the presumption of truth. Further, a claim made
                                 24   on the label of the product is at the heart of this case, not the manufacturing of the
                                 25   product, or the design or affixing of the label. Vi-Jon seeks to inject issues of
                                 26   product substantiation into the case when Plaintiff has not sought substantiation of
                                 27   the label’s claim and Defendant and Vi-Jon have both argued that interpreting the
                                 28   claim literally is unreasonable. There is simply no basis to intervene.
                                                                                1
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 7 of 23 Page ID #:278



                                  1   II.       STATEMENT OF FACTS
                                  2         CVS sells at its stores certain items from its own brand, such as hand-
                                  3   sanitizer. Plaintiff Joseph Mier’s (“Plaintiff”) claims arise from his purchase of a
                                  4   bottle of Advanced Formula Hand Sanitizer (the “product”), an alcohol-based hand-
                                  5   sanitizer, which is owned and sold by CVS. Plaintiff alleges four causes of action
                                  6   against CVS for intentional and negligent misrepresentation, violation of California
                                  7   False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq., and
                                  8   violation of the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200
                                  9   et seq. stemming from the false and misleading statement contained on the product’s
                                 10   label. (Dkt. No. 1-2, Complaint [“Compl.”], ¶¶ 32-68.) The label of Defendant’s
                                 11   hand-sanitizer contains the following representation: “Kills 99.99% of germs.” (Id.,
                                 12   ¶14.) This statement is made with a degree of certainty to the hundredth digit,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   necessarily implying that a scientific study proves that the product in fact kills
                                 14   99.99% of germs, which is untrue because no scientific study proves that alcohol-
                                 15   based hand-sanitizer kills 99.99% of germs. (Id., ¶¶ 3, 16, 17.)
                                 16         Rather, it is scientifically proven that alcohol-based hand-sanitizer does not
                                 17   kill many types of germs, including non-enveloped viruses, such as the norovirus,
                                 18   which is responsible for 58% of foodborne illnesses in the United States, as well as
                                 19   bacterial spores, protozoan cysts, parasites like Giardia, and bacterium such as
                                 20   Clostridium difficile. (Id., ¶¶ 4, 17, 19-21.) Further, studies show that some types
                                 21   of bacteria are becoming alcohol-resistant due to the use of hand-sanitizers,
                                 22   including the bacterium Enterococcus faecium, which has become ten times more
                                 23   alcohol tolerant in the years after 2010 than it was in the years before 2010. (Id., ¶¶
                                 24   4, 18.)
                                 25         The relevant inquiry in this action is not whether Defendant or Vi-Jon have
                                 26   conducted any studies to show that the hand-sanitizer kills 99.99% of some subset
                                 27   of germs for which the product has been tested, but rather whether reasonable
                                 28   ///
                                                                                2
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 8 of 23 Page ID #:279



                                  1   consumers would read the product’s label, together with any accompanying
                                  2   language, and understand it to mean that the product kills 99.99% of all germs.
                                  3         Neither Defendant nor Vi-Jon contend that the product actually kills 99.99%
                                  4   of all germs. Instead, Defendant, and, by accepting Defendant’s tender of defense,
                                  5   Vi-Jon, both argue that a literal reading of the phrase “kills 99.99% of germs” is
                                  6   unreasonable. (Dkt. No. 8-1, Memorandum of Points and Authorities in Support of
                                  7   Defendant’s Motion to Dismiss [“MTD”], 10:1-13:9.) Thus, any testing conducted
                                  8   by Vi-Jon, the manufacturer of the product, is not relevant to the issue of whether
                                  9   reasonable consumers would read the label’s promise that the product “kills 99.99%
                                 10   of germs” literally. As such, Vi-Jon does not even attempt to rebut the presumption
                                 11   of adequate representation and has no reason to be involved in this matter, aside
                                 12   from preventing Plaintiff from having his day in Court.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         At various times in its moving papers, and in this litigation more broadly, Vi-
                                 14   Jon has equivocated between its role, and whether it even plays a role, in the
                                 15   labeling of the product. Vi-Jon’s allegations of designing and/or approving the
                                 16   product’s labels should not be afforded the presumption of truth. The fact that the
                                 17   label bears the CVS logo is evidence that CVS is responsible for the content of the
                                 18   label. It would defy logic for CVS to blindly give away its logo without, at the very
                                 19   least, editorial and approval powers over the label, especially in light of potential
                                 20   legal ramifications. Moreover, consumers are unaware of Vi-Jon’s existence and
                                 21   depend on CVS as a known brand to make truthful statements about the efficacy of
                                 22   CVS branded products. Lastly, allowing Vi-Jon to intervene needlessly complicates
                                 23   and delays the resolution of this matter.
                                 24         For the reasons stated herein, Plaintiff respectfully requests that the Court
                                 25   deny Vi-Jon’s Motion.
                                 26   ///
                                 27   ///
                                 28   ///
                                                                                  3
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 9 of 23 Page ID #:280



                                  1   III.     ARGUMENT
                                  2      A.      VI-JON’S MOTION SHOULD BE DENIED BECAUSE VI-JON
                                  3              FAILED TO MEET AND CONFER.
                                  4           Under L.R. 7-3: “counsel contemplating the filing of any motion shall first
                                  5   contact opposing counsel to discuss thoroughly, preferably in person, the substance
                                  6   of the contemplated motion and any potential resolution. The conference shall take
                                  7   place at least seven (7) days prior to the filing of the motion.” Vi-Jon has utterly
                                  8   failed to meet this requirement by failing to initiate a meet and confer with counsel
                                  9   for Plaintiff as to this motion either seven days prior to the filing of the instant
                                 10   motion, or at any time whatsoever. At most, counsel for Vi-Jon called counsel for
                                 11   Plaintiff to provide him with notice of an ex parte to be filed in state court, but did
                                 12   not actually discuss, at any level, the content of the ex parte or any potential
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   resolution. (Coelho Decl., ¶ 3.) Counsel for Vi-Jon has failed to initiate any
                                 14   discussion with counsel for Plaintiff as to the substance of this motion as required
                                 15   by L.R. 7-3. (Id., ¶¶ 2-5.)
                                 16           On this basis alone, Vi-Jon’s motion should be denied.
                                 17           Failure to meet and confer is a sufficient basis for denial of a motion, without
                                 18   any necessity of determining its merits. Mavrix Photographs LLC v. Live Journal,
                                 19   Inc., No. SACV1300517CJCJPRX, 2014 WL 12587038, at *2 (C.D. Cal. July 22,
                                 20   2014) (“Judge Rosenbluth's denial of the first motion to compel for failure to meet
                                 21   and confer in good faith was not clearly erroneous or contrary to law.”); Davis v.
                                 22   First S. Baptist Church of Buena Park, Inc., No. 819CV00093JVSKESX, 2019 WL
                                 23   4228378,      at   *2   (C.D.    Cal.   July   19,   2019),    review    denied,    No.
                                 24   SACV190093JVSKESX, 2019 WL 8013416 (C.D. Cal. Sept. 9, 2019) (sanction to
                                 25   defendants for failure to meet and confer under L.R. 7-3 was “denial of their motion
                                 26   to dismiss”); Fuel Indus., Inc. v. Fuel, LLC, No. 2:14-CV-09794-ODW-SH, 2015
                                 27   WL 4241395, at *2 (C.D. Cal. July 13, 2015) (“Failure to comply with the meet and
                                 28   confer requirement before filing is alone sufficient to warrant denial of a motion.”).
                                                                                4
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 10 of 23 Page ID #:281



                                  1            In short, Vi-Jon has flouted its obligations under L.R. 7-3 to meet and confer
                                  2   in good faith towards a resolution of the instant dispute without court involvement. 1
                                  3            There is good reason for this rule. Quite often, disputes can be, if not resolved
                                  4   outright, narrowed and focused during a meet and confer, where arguments are
                                  5   tested and, if judged faulty, jettisoned before they are placed before the court. Meet
                                  6   and confers result in better briefing and a more efficient resolution of the matter at
                                  7   hand. In this district, parties are obligated to meet and confer before bringing
                                  8   motions and, when they do not, those motions may be denied outright. That should
                                  9   be the case here.
                                 10       B.      VI-JON FAILED TO SATISFY THE REQUIREMENTS FOR
                                 11               INTERVENTION AS OF RIGHT.
                                 12            “An applicant for intervention in a pending federal action as a matter of right
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      must satisfy four requirements, namely that: ‘(1) it has a significant protectable
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   interest relating to the property or transaction that is the subject of the action; (2)
                                 15   the disposition of the action may, as a practical matter, impair or impede the
                                 16   applicant's ability to protect its interest; (3) the application is timely; and (4) the
                                 17   existing parties may not adequately represent the applicant's interest.’”               S.
                                 18   California Edison Co. v. Lynch, 307 F.3d 794, 802 (9th Cir.), modified, 307 F.3d
                                 19   943 (9th Cir. 2002), and certified question answered sub nom. S. California Edison
                                 20   Co. v. Peevey, 31 Cal. 4th 781, 74 P.3d 795 (2003) (quoting United States v. City
                                 21   of Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002)); see also Donnelly v. Glickman,
                                 22   159 F.3d 405, 409 (9th Cir. 1998). The applicant bears the burden of meeting each
                                 23   of these four elements. Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir. 2006).
                                 24   “Failure to satisfy any one of the requirements is fatal to the application, and [the
                                 25
                                      1 On October 30, 2020, during the parties’ Rule 26(f) conference, counsel for
                                 26   Plaintiff sought clarification from counsel for Defendant as to CVS’ role in the
                                 27   labeling of products under its brand. At that time, counsel for Defendant was either
                                      unable or unwilling to provide any information in response to this inquiry. (Coelho
                                 28   Decl, ¶ 4.)
                                                                                5
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 11 of 23 Page ID #:282



                                  1   court] need not reach the remaining elements if one of the elements is not satisfied.”
                                  2   Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009)
                                  3   (citing California ex rel. Van de Kamp v. Tahoe Reg'l Planning Agency, 792 F.2d
                                  4   779,        781       (9th      Cir.       1986));        see       also       Freedom
                                  5   from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th Cir. 2011). Vi-Jon
                                  6   has failed to meet all but the third requirement.
                                  7          Additionally, where the party and the proposed intervenor share the same
                                  8   “ultimate objective,” a presumption of adequacy of representation applies, and the
                                  9   intervenor can rebut that presumption only with a “compelling showing” to the
                                 10   contrary. Perry, 587 F.3d at 951 (citing League of United Latin Am. Citizens v.
                                 11   Wilson [“LULAC”], 131 F.3d 1297, 1305 (9th Cir. 1997)).
                                 12          Because Vi-Jon has failed to satisfy all of the requirements of intervention as
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   of right, or to make any showing whatsoever rebutting the presumption of adequacy
                                 14   of representation, its motion must be denied.
                                 15          1.    Vi-Jon May Not Intervene as of Right Because It Has Not Defined
                                 16                a Significant Protectable Interest Relating to the Property or
                                 17                Transaction that is the Subject of the Action.
                                 18          First, Vi-Jon, who is the manufacturer of the product at issue, has failed to
                                 19   identify a significant protectable interest relating to the subject of this action, which
                                 20   concerns solely the product label, and whether reasonable consumers would
                                 21   construe its claims literally. Plaintiff does not allege any manufacturing defect, or
                                 22   that the product does not contain the required levels of alcohol. Plaintiff alleges
                                 23   solely that the promise on the product’s label that it kills 99.99% of all germs is
                                 24   false and misleading. As stated in S. California Edison Co.:
                                 25          “An applicant has a ‘significant protectable interest’ in an action if (1)
                                 26          it asserts an interest that is protected under some law, and (2) there is
                                 27          a ‘relationship’ between its legally protected interest and the plaintiff's
                                 28          claims.” Donnelly, 159 F.3d at 409. The relationship requirement is
                                                                             6
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 12 of 23 Page ID #:283



                                  1         met “if the resolution of the plaintiff's claims actually will affect the
                                  2         applicant.” Id. at 410. The “interest” test is not a clear-cut or bright-
                                  3         line rule, because “[n]o specific legal or equitable interest need be
                                  4         established.” [Greene v. United States, 996 F.2d 973, 976 (9th
                                  5         Cir.1993).]    Instead, the “interest” test directs courts to make a
                                  6         “practical, threshold inquiry,” id., and “is primarily a practical guide
                                  7         to disposing of lawsuits by involving as many apparently concerned
                                  8         persons as is compatible with efficiency and due process,” County of
                                  9         Fresno v. Andrus, 622 F.2d 436, 438 (9th Cir.1980) (internal quotation
                                 10         marks and citation omitted).
                                 11   307 F.3d at 803. Vi-Jon has failed to describe an interest, protected by law, or a
                                 12   relationship between that interest and the plaintiff’s claims.             Vi-Jon, as
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   manufacturer of a product, assumes, without providing sufficient allegations to
                                 14   analyze the issue, that it has an interest in any litigation involving the labeling and
                                 15   sale of that product. Vi-Jon is wrong. Production of the product itself is not an
                                 16   interest protected by law with a relationship to Plaintiff’s claims. Neither are any
                                 17   substantiation studies allegedly conducted by Vi-Jon to demonstrate that the
                                 18   product kills 99.99% of some limited subset of germs for which it has been tested.
                                 19   Plaintiff’s claims concern only the labeling of the product, in which Vi-Jon has a
                                 20   limited and subsidiary role, and, more specifically, whether reasonable consumers
                                 21   would literally construe the label’s promise to kill 99.99% of all germs.
                                 22             a)    Vi-Jon’s Allegation that it Designed the Product Labeling
                                 23                   Should Not Be Afforded the Presumption of Truth.
                                 24         Federal Circuit Courts have held that Twombly and Iqbal apply to an analysis
                                 25   of allegations contained in a motion to intervene. United States v. City of Detroit,
                                 26   712 F.3d 925, 939 (6th Cir. 2013) (Whether a pleading [specifically including a
                                 27   motion to intervene] conforms to the standard given in Rule 8 must be analyzed
                                 28   according to the standard set out by the Supreme Court in Ashcroft v. Iqbal, 556
                                                                              7
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 13 of 23 Page ID #:284



                                  1   U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (interpreting Bell Atlantic v.
                                  2   Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “Contradictory
                                  3   allegations . . . are inherently implausible, and fail to comply with Rule 8, Twombly,
                                  4   and Iqbal.” RePET, Inc. v. Zhao, No. EDCV152315VAPSPX, 2016 WL 11634745,
                                  5   at *5 (C.D. Cal. Sept. 2, 2016) (citing Hernandez v. Select Portfolio, Inc., No. CV
                                  6   15-01896 MMM (AJWx), 2015 WL 3914741, at *10 (C.D. Cal. June 25, 2015).
                                  7   Vi-Jon alleges in its motion that it merely “approves” of product labeling seven
                                  8   times, while alleging that it “designs” product labeling just three times. Stating that
                                  9   Vi-Jon performs the function of approving, without designing, the label necessarily
                                 10   implies that Vi-Jon does not design the label. Accordingly, there is a contradiction.
                                 11   This contradiction is further borne out by Vi-Jon’s representations to Plaintiff’s
                                 12   counsel throughout this litigation that escalated from the entity that only
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   manufactures the product, to the entity that affixes the label, and now to the entity
                                 14   that designs and/or approves the label. (Coelho Decl., ¶¶ 2-6, Exh. A.) Further, the
                                 15   allegation is conclusory and stands without factual support, and it defies common
                                 16   sense that a manufacturer would design a retailer’s label, down to the exact
                                 17   language displayed on the label, without – at the very least – final approval by the
                                 18   retailer, for which the retailer could face legal consequences. The Court should not
                                 19   afford Vi-Jon’s inconsistent allegation that it designs and/or approves CVS’s labels
                                 20   the presumption of truth.
                                 21             b)     Vi-Jon Does Not Have an Interest in Claims Related Solely to
                                 22                    Product Labeling.
                                 23         Since Vi-Jon’s bare and inconsistent allegation that it designs labels cannot
                                 24   be afforded the presumption of truth, we are left with a manufacturer who, at most,
                                 25   approves labels. But a manufacturer who approves labels cannot be liable to the
                                 26   designer of those labels for misrepresentations contained on the labels. And Vi-Jon
                                 27   has utterly failed to define any other interest in the litigation. Vi-Jon fails to define
                                 28   a non-speculative, economic interest in the outcome of litigation related solely to
                                                                              8
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 14 of 23 Page ID #:285



                                  1   product labeling. That Vi-Jon manufactures the labeled product does not settle the
                                  2   matter. As an outcome of the litigation, Plaintiff seeks that CVS change its product
                                  3   labeling and pay damages. It may do so while continuing to sell Vi-Jon’s product
                                  4   with different labels. The lawsuit will not affect Vi-Jon’s ability to sell its product.
                                  5   Vi-Jon has simply failed to define an actual interest, protected by law, in the claims
                                  6   made on CVS’s labels.
                                  7         2.      Vi-Jon May Not Intervene as of Right Because the Disposition of
                                  8                 the Action Will Not, as a Practical Matter, Impair or Impede Its
                                  9                 Ability to Protect Its Interest.
                                 10         Likewise, Vi-Jon has failed to allege how disposition of this action will
                                 11   impede its ability to protect its product.       Vi-Jon will not be enjoined from
                                 12   manufacturing or selling its product in this case under a non-misleading label. Vi-
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      Jon’s methods of production will not be affected. Vi-Jon alleges that intervention
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   such as it proposes is a “common circumstance in which leave to intervene is
                                 15   routinely granted.” Yet the only cases Vi-Jon cites for this point are grossly
                                 16   inapposite.     Ancora Techs., Inc. v. Toshiba Am. Info. Sys., Inc., No.
                                 17   SACV080626AGMLGX, 2008 WL 4326788, at *1 (C.D. Cal. Sept. 22, 2008) was
                                 18   a patent infringement case where the applicant designed software installed on the
                                 19   defendant’s computer products, and the plaintiff alleged patent infringement based
                                 20   on the defendant’s use of the applicant’s software and technology. Clearly, the suit
                                 21   affected the applicant’s ability to sell its product on the market. Monolithic Power
                                 22   Sys., Inc. v. O2 Micro Int'l Ltd., No. C 07-2363 CW, 2008 WL 3266647, at *1 (N.D.
                                 23   Cal. Aug. 6, 2008) is not even a case which addressed intervention. In LG Elecs.
                                 24   Inc. v. Q-Lity Computer Inc., 211 F.R.D. 360, 365 (N.D. Cal. 2002), another patent
                                 25   case, the plaintiff sought to amend its infringement definitions to include the
                                 26   applicant’s product; accordingly, clearly, the applicant had an interest that would
                                 27   be impaired by a potential disposition. The court reasoned as follows: “If LGE
                                 28   prevails in adding the Apple products to its infringement contentions, and the Court
                                                                                9
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 15 of 23 Page ID #:286



                                  1   finds that those products infringe LGE's patents, Apple will no longer be able to sell
                                  2   them.” Id. Nothing in this case will prevent Vi-Jon from manufacturing and selling
                                  3   its product under truthful labeling.
                                  4         3.     Vi-Jon May Not Intervene as of Right Because Its Interests Are
                                  5                Adequately Represented by CVS and Vi-Jon Has Not Rebutted
                                  6                the Presumption of Adequate Representation.
                                  7         Intervention as of right is not permitted where the intervenor’s interest is
                                  8   adequately represented by one or more of the existing parties. California v. Tahoe
                                  9   Reg'l Planning Agency, 792 F.2d 775, 778 (9th Cir. 1986). Courts consider three
                                 10   factors in determining the adequacy of representation: (1) “whether the interest of
                                 11   a present party is such that it will undoubtedly make all of a proposed intervenor's
                                 12   arguments;” (2) “whether the present party is capable and willing to make such
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      arguments;” and (3) “whether a proposed intervenor would offer any necessary
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   elements to the proceeding that other parties would neglect.” Id. (citing Sagebrush
                                 15   Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983)); see also Fresno Cty. v.
                                 16   Andrus, 622 F.2d 436, 439 (9th Cir. 1980). Vi-Jon has the burden to come up with
                                 17   some tangible reason for inadequacy that goes beyond speculation. LULAC, supra,
                                 18   131 F.3d 1297, 1307 (9th Cir. 1997) (citing Moosehead San. Dist. v. S.G. Phillips
                                 19   Corp., 610 F.2d 49, 54 (1st Cir.1979) (holding that “a petitioner must produce
                                 20   something more than speculation as to the purported inadequacy” in order to justify
                                 21   intervention as of right under 24(a)(2)). Vi-Jon has failed to make that showing.
                                 22         “The most important factor in determining the adequacy of representation is
                                 23   how the interest compares with the interests of existing parties.” Arakaki v.
                                 24   Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003), as amended (May 13, 2003) (citing
                                 25   7C Wright, Miller & Kane, § 1909, at 318 (1986)). “When an applicant for
                                 26   intervention and an existing party have the same ultimate objective, a
                                 27   presumption of adequacy of representation arises.” Id. (citing LULAC, supra,
                                 28   131 F.3d at 1305 (9th Cir. 1997) (emphasis added). “If the applicant's interest is
                                                                           10
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 16 of 23 Page ID #:287



                                  1   identical to that of one of the present parties, a compelling showing should be
                                  2   required to demonstrate inadequate representation.” Id. (citing 7C Wright,
                                  3   Miller & Kane, § 1909, at 318–19) (emphasis added).
                                  4         Here, all three factors weigh strongly in favor of a finding of adequacy of
                                  5   representation and Vi-Jon has not made any showing to rebut the presumption of
                                  6   adequate representation. As to the first and most important factor, the interests of
                                  7   Vi-Jon and Defendant are wholly aligned. Vi-Jon is allegedly the manufacturer of
                                  8   the product in question, which Defendant packages and sells at its stores. Plaintiff
                                  9   alleges that this product, hand sanitizer, does not kill more than 99.99% of all germs,
                                 10   as the product labeling states. Both Vi-Jon and Defendant are making essentially
                                 11   the same two arguments: (1) the product really does kill 99.99% of a subset of
                                 12   germs for which the product has been tested, and (2) the product packaging does
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   not really state that the product kills 99.99% of all germs, but makes some lesser
                                 14   claim, which the product meets. These arguments are identical between the two
                                 15   entities. Both Vi-Jon and Defendant have the same ultimate objectives, to (1) prove
                                 16   that the product kills 99.99% of a subset of germs for which the product has been
                                 17   tested, and (2) prove that the product packaging does not actually state that the
                                 18   product kills 99.99% of all germs. There is no conflict, or potential conflict,
                                 19   between them.
                                 20         Despite CVS and Vi-Jon having the same ultimate objectives, Vi-Jon makes
                                 21   no effort to rebut the presumption of adequate representation. For this reason alone,
                                 22   the Court should find that Vi-Jon’s interests are adequately represented, obviating
                                 23   any perceived need to intervene. Moreover, by Vi-Jon’s own admission, CVS will
                                 24   make all of Vi-Jon’s arguments: “Vi-Jon’s defenses in this case will be identical to
                                 25   CVS’s defenses[.]” (MPA, 11:4-9.) If there is any doubt as to this fact, Defendant’s
                                 26   tender of its defense to Vi-Jon should settle it. Vi-Jon is essentially conducting the
                                 27   litigation on Defendant’s behalf and can clearly adequately represent its interests.
                                 28   ///
                                                                                11
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 17 of 23 Page ID #:288



                                  1         As to second factor, Defendant is capable and willing to make Vi-Jon’s
                                  2   arguments because, as noted, Defendant has tendered its defense to Vi-Jon and has
                                  3   also filed a Motion to Dismiss making the very arguments Vi-Jon contends it will
                                  4   make in this matter. (Dkt. No. 8.) As to the third factor, Vi-Jon has not alleged that
                                  5   it would add any necessary elements to the litigation that the other parties would
                                  6   neglect. Defendant completely represents Vi-Jon’s interests and, to the extent that
                                  7   Vi-Jon is in possession of any reports documenting the efficacy of the hand-
                                  8   sanitizer, those reports are irrelevant to the issue of whether reasonable consumers
                                  9   would literally interpret the claim on the product’s label, and, alternatively, the
                                 10   parties can obtain those documents from Vi-Jon through third-party discovery.
                                 11   Having failed to Vi-Jon is well-represented. Accordingly, intervention as of right
                                 12   is unavailable.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                            Vi-Jon’s cases on this point are inapposite. In Hardin v. Jackson, 600 F.
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   Supp. 2d 13, 16 (D.D.C. 2009), the EPA, on whose side the applicant sought to
                                 15   intervene, had “no financial stake in the outcome of the suit,” and the applicant
                                 16   challenged “three of the stipulations entered by plaintiffs and the EPA.” Here,
                                 17   Defendant has a definite financial stake in the outcome of the litigation, and Vi-Jon
                                 18   has not challenged any action taken by Defendant in this litigation, and will not, as
                                 19   Vi-Jon controls those actions. Trbovich v. United Mine Workers of Am., 404 U.S.
                                 20   528, 530, 92 S. Ct. 630, 632, 30 L. Ed. 2d 686 (1972) determined whether the Labor
                                 21   Management Reporting and Disclosure Act of 1959 (LMRDA), 29 U.S.C. § 482(b),
                                 22   barred union members from intervening in suits initiated by the Secretary of Labor,
                                 23   and does not speak to the situation here, where an applicant who shares every
                                 24   interest with a defendant and already controls the litigation strategy of that
                                 25   defendant may intervene as of right in the litigation. In Sw. Ctr. for Biological
                                 26   Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001), an action brought by
                                 27   environmental groups against the City of San Diego alleging that the city had not
                                 28   complied with the requirements of the Endangered Species Act, the court held that
                                                                             12
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 18 of 23 Page ID #:289



                                  1   complexity made the determination of an “ultimate objective” difficult and that, at
                                  2   any rate, the applicants did not share the same “ultimate objective” as the city
                                  3   because “(1) the City’s range of considerations in development is broader that the
                                  4   profit-motives animating developers; and (2) developers have different duties under
                                  5   the Plans relating to mitigation.” Here, there is no divergence as to the two
                                  6   “ultimate objectives.” Both CVS and Vi-Jon share the ultimate objectives of
                                  7   proving that the packaging does not promise what it plainly promises, and that the
                                  8   product kills 99.99% of a subset of germs for which it has been tested. These are
                                  9   not overly broad, ambiguous objectives, but plain and specific ones which are
                                 10   clearly tied to this case, and are clearly shared between CVS and Vi-Jon. Berg’s
                                 11   facts simply don’t match up.
                                 12         In Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   899 (9th Cir. 2011), another environmental case, the court found that the applicants
                                 14   had made a “compelling showing” of inadequacy where the named party at issue
                                 15   had only reluctantly adopted the restrictions that the applicants were seeking to
                                 16   enforce, as a result of litigation which applicants themselves had brought, and
                                 17   sought to overturn on appeal the very decision that had forced it to adopt those
                                 18   restrictions. There, the named party and the applicant were clearly at odds. Here,
                                 19   Vi-Jon has not forced CVS to take any action through court order, and CVS does
                                 20   not seek to undermine any interest which Vi-Jon asserts in this litigation. In
                                 21   Donnelly v. Glickman, 159 F.3d 405, 411 (9th Cir. 1998), the court actually affirmed
                                 22   the district court’s denial of intervention as of right. The same is true of United
                                 23   States v. Ritchie Special Credit Investments, Ltd., 620 F.3d 824, 836 (8th Cir. 2010),
                                 24   in which the intervention was held to be untimely.
                                 25         In short, where an applicant is already handling Defendant’s defense, and
                                 26   making all decisions related to the litigation, it cannot seriously be argued that the
                                 27   Defendant does not adequately represent its interests. Vi-Jon simply cannot meet
                                 28   the fourth element to obtain intervention as of right.
                                                                               13
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 19 of 23 Page ID #:290



                                  1         C.      PERMISSIVE INTERVENTION SHOULD BE DENIED.
                                  2              Under Federal Rule of Civil Procedure 24(b)(1)(B), the Court may permit
                                  3   “anyone to intervene who: … (B) has a claim or defense that shares with the main
                                  4   action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1). However, even
                                  5   if the Court finds that the conditions for permissive intervention are met,
                                  6   intervention still rests in the sound discretion of the Court.
                                  7              “In exercising its discretion, the court must consider whether the intervention
                                  8   will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.
                                  9   R. Civ. P. 24(b)(3). See Coffey v. Commissioner of Internal Revenue, 663 F3d 947,
                                 10   951-952 (8th Cir. 2011) (court abused discretion by failing to consider undue delay
                                 11   or prejudice). The trial court is entitled to consider other factors in deciding whether
                                 12   intervention is appropriate. Donnelly, 159 F.3d at 412; Stallworth v. Monsanto Co.,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   558 F.2d 257, 265 (5th Cir. 1977); R & G Mortg. Corp. v. Federal Home Loan
                                 14   Mortg. Corp., 584 F.3d 1, 11-12 (1st Cir. 2009). The Court may also consider “the
                                 15   nature and extent of the intervenors' interest, their standing to raise relevant legal
                                 16   issues, the legal position they seek to advance, and its probable relation to the merits
                                 17   of the case.” Nooksack Indian Tribe v. Zinke, 321 F.R.D. 377, 383 (W.D. Wash.
                                 18   2017) (citing Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir.
                                 19   1977); McHenry v. Commissioner of Internal Revenue, 677 F3d 214, 222 (4th Cir.
                                 20   2012) (factors must be considered but findings not determinative since intervention
                                 21   decision is discretionary).
                                 22              Because of the broad discretion vested in the trial court, decisions on
                                 23   permissive intervention are rarely reversed on appeal. See New York News, Inc. v.
                                 24   Kheel, 972 F2d 482, 487 (2nd Cir. 1992) ( “In fact, a denial of permissive
                                 25   intervention has virtually never been reversed”); City of Chicago v. Federal
                                 26   Emergency Mgmt. Agency, 660 F3d 980, 987 (7th Cir. 2011) (standard of review
                                 27   more deferential under Rule 24(b) than 24(a)).
                                 28   ///
                                                                                   14
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 20 of 23 Page ID #:291



                                  1         In its discretion, the court may limit permissive intervention to only certain
                                  2   issues. Department of Fair Employment & Housing v. Lucent Technologies, Inc.
                                  3   642 F3d 728, 741 (9th Cir. 2011); see Columbus-America Discovery Group v.
                                  4   Atlantic Mut. Ins. Co., 974 F2d 450, 469 (4th Cir. 1992) (“When granting an
                                  5   application for permissive intervention, a federal district court is able to impose
                                  6   almost any condition”); Beauregard, Inc. v. Sword Services LLC, 107 F3d 351,
                                  7   352-353 (5th Cir. 1997).
                                  8         Vi-Jon’s threadbare argument in favor of permissive intervention fails to
                                  9   adequately address the above requirements. Moreover, as previously stated, Vi-
                                 10   Jon’s interests are indistinguishable from CVS’s interests and CVS adequately
                                 11   represents Vi-Jon’s interests. Allowing Vi-Jon to intervene serves no purpose other
                                 12   than to delay resolution of this action. For these reasons, Vi-Jon should not be
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   permitted to intervene.
                                 14         1.     Vi-Jon’s Defense and the Main Action Do Not Involve a Common
                                 15                Question of Law or Fact.
                                 16         Vi-Jon argues that it has a defense that shares a common question of law or
                                 17   fact with the main action under Rule 24(b)(1)(B). Citing no authority whatsoever,
                                 18   Vi-Jon makes the following haphazard argument: that because Vi-Jon manufactures
                                 19   the product, “approves the label” of the product, and substantiates any claims made
                                 20   on the label, it will be able to answer the question of whether the product is
                                 21   mislabeled by showing scientific substantiation. (MPA, 10:25-11:14.)
                                 22         As a preliminary matter, Plaintiff does not bring any causes of action
                                 23   requesting that Defendant substantiate its claim. Rather, Plaintiff alleges in his
                                 24   Complaint that the claim made on the product label that the product kills “99.99%
                                 25   of germs,” “included an exact figure for the percentage of germs that would be
                                 26   killed,” “which went to the hundredth decimal point,” and that this “would lead a
                                 27   reasonable person to conclude that a specific number had been calculated, and not
                                 28   that it had been picked out of clean air,” and that therefore this is false and
                                                                           15
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 21 of 23 Page ID #:292



                                  1   misleading because alcohol-based hand-sanitizer has been scientifically proven to
                                  2   not be able to kill many “prominent and harmful” types of germs including non-
                                  3   enveloped viruses, such as the norovirus, bacterial spores, protozoan cysts, and
                                  4   germs that have grown resistant to alcohol over time, such as Enterococcus faecium.
                                  5   (Compl., ¶¶ 3-5, 16-22, 34-35, 43-45, 53, 65-66.) Therefore, Plaintiff does not seek
                                  6   scientific substantiation of the claim that the product kills 99.99% of all germs. Vi-
                                  7   Jon’s argument that it will provide substantiation of its claims in this matter is
                                  8   completely disingenuous as Vi-Jon itself, by accepting CVS’ tender of defense, has
                                  9   argued in Defendant’s Motion to Dismiss that “[i]t is well established under
                                 10   California law that a private plaintiff is not entitled to bring a ‘lack of substantiation’
                                 11   claim.” (MTD, 9:25-27.)
                                 12          Further, as previously explained, neither Defendant nor Vi-Jon have argued
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                      that the product’s label’s claim that it “kills 99.99% of germs” is literally true. On
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   the contrary, Defendant, and, by accepting Defendant’s tender of defense, Vi-Jon,
                                 15   have both argued that a literal reading of the claim is unreasonable. (MTD, 10:1-
                                 16   13:9.) Vi-Jon cannot both argue that a literal reading of the phrase “kills 99.99%
                                 17   of germs” is unreasonable and that it can provide scientific substantiation that the
                                 18   claim is literally true. Therefore, as previously put, Vi-Jon and Defendant are
                                 19   making two arguments, neither one of which requires Vi-Jon to provide
                                 20   substantiation of claims that it does not contend are literally true: (1) the product
                                 21   really does kill 99.99% of a subset of germs for which the product has been tested,
                                 22   and (2) the product packaging does not really state that the product kills 99.99% of
                                 23   all germs, but makes some lesser claim, which the product meets. Thus, the central
                                 24   question in this matter is: would reasonable consumers literally construe the
                                 25   product’s claim that it kills 99.99% of germs? Vi-Jon’s defense that it has scientific
                                 26   substantiation that the product kills 99.99% of germs for which it has been tested
                                 27   bears no relevance to this inquiry.
                                 28   ///
                                                                                  16
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 22 of 23 Page ID #:293



                                  1         Alternatively, if the Court finds that scientific substantiation would be helpful
                                  2   in the resolution of this matter, the parties could obtain documents from Vi-Jon
                                  3   through third-party discovery without needlessly complicating this case, confusing
                                  4   the issues, doubling discovery, and delaying its resolution. Because Vi-Jon has
                                  5   failed to explain how its defense and this action involve a common question of law
                                  6   or fact, it should not be permitted to intervene.
                                  7         2.     Allowing the Intervention Will Unduly Delay and Prejudice the
                                  8                Adjudication of Plaintiff’s Rights.
                                  9         The Court should also deny Vi-Jon’s motion on the basis that allowing Vi-
                                 10   Jon to intervene will unduly delay and prejudice the adjudication of Plaintiff’s
                                 11   rights. If the Court allows Vi-Jon to intervene, Plaintiff will have to litigate
                                 12   ostensibly two lawsuits. Contrary to Vi-Jon’s portrayal, this will confuse many
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   issues and needlessly complicate the litigation. Parties will get bogged down in
                                 14   discovery as Plaintiff will have to seek discovery from two different Defendants
                                 15   and respond to discovery from two different Defendants. Plaintiff will also have to
                                 16   oppose motions by two Defendants instead of one. Further, as previously stated,
                                 17   CVS has already tendered its defense to Vi-Jon, is asserting the exact same defenses
                                 18   that Vi-Jon would assert, has filed a Motion to Dismiss making the very same
                                 19   arguments Vi-Jon contends it will make in this litigation, and is adequately
                                 20   representing Vi-Jon’s interests. As previously explained, Vi-Jon has failed to rebut
                                 21   the presumption of adequate representation despite having the same ultimate
                                 22   objectives as CVS.
                                 23         For these reasons, the Court should deny Vi-Jon’s Motion.              Tri-State
                                 24   Generation & Transmission Ass'n, Inc. v. New Mexico Pub. Regulation Comm'n,
                                 25   787 F3d 1068, 1074-1075 (10th Cir. 2015) (district court did not abuse discretion
                                 26   in denying motion to intervene because (i) intervention would burden parties with
                                 27   additional discovery and (ii) defendant would adequately represent proposed
                                 28   intervenors' interests).
                                                                                17
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
                                 Case 8:20-cv-01979-DOC-ADS Document 15 Filed 11/02/20 Page 23 of 23 Page ID #:294



                                  1   IV.    CONCLUSION
                                  2         For the foregoing reasons, Plaintiff respectfully requests that this Court deny
                                  3   Vi-Jon’s Motion to Intervene.
                                  4
                                  5   Dated: November 2, 2020                      Respectfully submitted,

                                  6                                                /s/ Cinela Aziz
                                  7                                                Thiago Coelho, Esq.
                                                                                   Robert Dart, Esq.
                                  8                                                Cinela Aziz, Esq.
                                  9                                                Attorney for Plaintiff Joseph Mier
                                                                                   and the putative class
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                              18
                                      PLAINTIFF JOSEPH MIER’S OPPOSITION TO VI-JON, LLC’S MOTION TO INTERVENE
